—Appeal by the plaintiff, as limited by his brief, from stated portions of an order of the Supreme Court, Suffolk County (Mayer, J.), dated November 1, 2011, which, inter alia, denied that branch of his motion which was, in effect, pursuant to CPLR 5015 (a) (3) to vacate stated portions of a judgment of divorce of the same court (Kelly, J.), entered March 30, 2010.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to meet his burden of establishing the existence of fraud, misrepresentation, or other misconduct on the part of the defendant and, thus, was not entitled to vacatur of any portion of the judgment of divorce pursuant to CPLR 5015 (a) (3) (see Mims v Perez, 79 AD3d 1106 [2010]; Scheu v Fan Ru Tseng, 72 AD3d 930 [2010]; cf. Shaw v Shaw, 97 AD2d 403 [1983]).
The parties’ remaining contentions are without merit. Rivera, J.E, Leventhal, Austin and Miller, JJ, concur.